Hodges, J.
In the recorder’s court of the City of Savannah the plaintiff in error was convicted of the violation of certain ordinances, not disclosed by the record, and it is insisted on the part of the defendant in error that, these ordinances not being in the record, this court can not hold that the judge of the superior court erred in failing to sustain the certiorari. The plaintiff in error insists that under the charter of the city the ordinances of the City of Savannah are cognizable as State statutes. This court is bound by the decisions of the Supreme Court of the State, and in the ease of Mayor &c. of Savannah v. Jordan, 142 Ga. 414 (83 S. E. 109), in which counsel for both the plaintiff and the defendant cited an ordinance of the City of Savannah as throwing light on the question at'issue; it was held: “This court can not take judicial cognizance of the existence of the ordinances of a municipality, on demurrer, where such ordinances are not pleaded or set out.” Therefore the ordinances should have been before the reviewing court in order that the court might intelligently pass upon the case. Hill v. City of Atlanta, 125 Ga. 697 (54 S. E. 354). The court did not err in dismissing the certiorari.

Judgment affirmed.